In the Supreme Court of Georgia



                                Decided: April 5, 2021


              S21A0034. JOHNSON v. THE STATE.


     BOGGS, Justice.

     This is the fourth appearance of this case before this Court. At

a 2014 jury trial, John “Shug” Johnson was found guilty of malice

murder and other offenses in connection with the shooting death of

Brandon Scott. Johnson’s motion for new trial was granted on the

basis of plain error in the jury instructions, and this Court affirmed

that order. Upon return of the case to the trial court, Johnson filed

a plea in bar, asserting that the evidence presented in the original

trial was insufficient to support his conviction. We conclude that the

trial court did not err in denying his plea in bar, though not for the

reasons recited in its order, and we therefore affirm.

     The State originally indicted Johnson, Albert Reaux, and

Michael Williams for the murder of Brandon Scott and related
crimes. According to the evidence presented at Johnson’s trial, the

three men were driving around with the victim on New Year’s Eve

in 2005 when Johnson shot Scott in the head, neck, and chest. Scott

was pushed out of the car and crawled to a nearby house, where he

bled to death on the front porch and was discovered by a resident

the following morning.

     The State, after further investigation, requested an order of

nolle prosequi on the charges against Reaux and Williams, who

promptly disappeared and were not located for several years.

Johnson’s motion to dismiss on speedy trial grounds was granted,

but this Court reversed in State v. Johnson, 291 Ga. 863 (734 SE2d

12) (2012) (“Johnson I”), and the case proceeded to trial. Reaux

testified at Johnson’s trial; Williams refused to testify and was held

in contempt. The jury found Johnson guilty of malice murder, felony

murder, aggravated assault, and possession of a firearm during the

commission of a crime, but after a short bifurcated trial found him

not guilty of possession of a firearm by a convicted felon. The jury

was not given any instructions regarding accomplices or accomplice

                                  2
corroboration.

     Johnson filed a motion and an amended motion for new trial

asserting numerous grounds, including that the State failed to

present sufficient evidence to support the convictions, see Jackson

v. Virginia, 443 U. S. 307, 318-319 (III) (B) (99 SCt 2781, 61 LE2d

560) (1979), and that the trial court erred in failing to include the

accomplice-corroboration charge when giving the single-witness

charge, see Stanbury v. State, 299 Ga. 125, 130-131 (2) (786 SE2d

672) (2016); OCGA § 24-14-8. In its order on Johnson’s motion for

new trial, the trial court held the evidence sufficient but granted a

new trial on the basis of failure to give the accomplice-corroboration

charge. The State appealed. Almost two months later, Johnson filed

a motion for an out-of-time cross-appeal, seeking appellate review of

the trial court’s determination that the evidence was sufficient to

support his conviction. The trial court denied that motion, finding

that Johnson had failed to show good cause for the delay. Johnson

did not seek to appeal that ruling.

     This Court affirmed the grant of a new trial in State v. Johnson,

                                  3
305 Ga. 237 (824 SE2d 317) (2019) (“Johnson III”). 1 Applying the

plain error test of State v. Kelly, 290 Ga. 29, 33 (2) (718 SE2d 232)

(2011), we concluded that the trial court’s failure to instruct the jury

sua sponte on accomplice corroboration in tandem with the single-

witness charge was plain error, and that the trial court therefore did

not err in granting Johnson’s motion for new trial. See Johnson III,

305 Ga. at 241-242. In a footnote, this Court stated, “We need not

review the trial court’s determination that the evidence at the first

trial was legally sufficient, and we express no opinion on that issue.”

Id. at 242 n.7.

     After the case returned to the trial court, Johnson filed a plea

in bar on double jeopardy grounds, which the trial court denied,

finding that the evidence presented at trial was sufficient to

corroborate Reaux’s testimony. Johnson appeals, asserting that the

evidence was insufficient to support his convictions because Reaux’s




     1 In Johnson v. State, 304 Ga. 369 (818 SE2d 601) (2018) (“Johnson II”),
this Court affirmed the trial court’s denial of Johnson’s request for a
supersedeas bond during the pendency of the State’s appeal of the grant of
Johnson’s motion for new trial. See id. at 376.
                                     4
testimony was uncorroborated. The State responds that Johnson

has waived his sufficiency claim; that the evidence at the first trial

would have allowed a properly instructed jury to conclude that

Reaux was not an accomplice; and that the evidence was sufficient

in any event to corroborate Reaux’s testimony. We need not address

the State’s waiver argument or the sufficiency of the corroborating

evidence, because we conclude that, based on the evidence presented

at Johnson’s trial, a properly instructed jury could have found that

Reaux was not an accomplice. The State therefore is not barred from

retrying Johnson.

     [T]he constitutional protection against double jeopardy
     does not preclude the State from retrying a criminal
     defendant whose conviction is set aside due to improper
     instructions, if the evidence at the original trial was
     legally sufficient for a properly instructed jury to have
     found the defendant guilty beyond a reasonable doubt.

(Citation and punctuation omitted; emphasis supplied.) Wetzel v.

State, 298 Ga. 20, 28 (3) (779 SE2d 263) (2015) (citing State v. Caffee,

291 Ga. 31, 34 (3) (728 SE2d 171) (2012)).2 And if the evidence at the


     2   While Georgia law prohibits conviction on the uncorroborated

                                   5
original trial would have authorized a properly instructed jury to

find that a witness was not an accomplice, that finding would

eliminate the need for corroboration under OCGA § 24-14-8, and the

witness’ testimony alone could be sufficient to convict. See State v.

Grier, 309 Ga. 452, 456 (2) (847 SE2d 313) (2020); see also Fisher v.

State, 309 Ga. 814, 819 (2) (a) (848 SE2d 434) (2020); Kelly v. State,

270 Ga. 523, 525 (2) (511 SE2d 169) (1999).

      At Johnson’s trial, evidence was presented that, on New Year’s

Eve in 2005, Reaux, Williams, and Johnson went to a club and

encountered Scott there. According to Reaux, Scott rode with them

to drop Reaux off at the home of Kevia Eaglin, his girlfriend at the

time. On the way there, Johnson and Scott “went to fussing” over

some drugs and a gun that Scott had taken from Johnson. Johnson

suddenly pulled out a pistol, turned around, and shot Scott in the

chest. Reaux, “totally shocked,” jumped out of the car and ran to



testimony of an accomplice, see OCGA § 24-14-8, the question of sufficiency of
the evidence to satisfy federal constitutional due process under Jackson v.
Virginia has no such requirement. See State v. Grier, 309 Ga. 452, 456 (2) (847
SE2d 313) (2020).

                                      6
Eaglin’s house. According to Eaglin, Reaux told her that “him and

John had just killed Brandon,” that Johnson “turned around and

shot” Scott, and that “they” then pushed him out of the car.3 In

Reaux’s statement to the detective, however, he denied having a

firearm or firing a shot. The State’s ballistic expert testified that the

bullets recovered from Scott’s body were fired from the same

firearm. Eaglin also testified that Reaux and Scott were friends.

      Eaglin’s testimony that Reaux admitted participating in the

shooting constituted slight evidence to support the giving of the

accomplice-corroboration instruction. 4 See Doyle v. State, 307 Ga.

609, 612 (2) (a) (837 SE2d 833) (2020) (“It is error to fail to give a

jury instruction on accomplice liability where there is slight

evidence supporting a finding that a witness was an accomplice.”

(Citation and punctuation omitted; emphasis supplied.)) Although



      3  Eaglin also gave a statement to a police detective in which she said that
Reaux told her that Johnson shot Scott first and that Reaux then fired a shot.
But Eaglin stated that she did not believe this, because Reaux was known for
“telling stories about himself, making himself look like a big guy.”
       4 As we observed in Johnson III, 305 Ga. at 241, “virtually all of the

incriminating evidence flowed from Reaux,” either through his testimony at
trial, his statements to the police, or his statements to Eaglin.
                                        7
the jury could have found that Reaux was an accomplice, it was also

authorized to rely on other evidence, including inconsistencies in

Reaux’s and Eaglin’s testimony and their statements to the police,

to conclude that Reaux had no knowledge that Johnson intended to

shoot Scott, did not share Johnson’s criminal intent to do so, fled the

scene out of fear and surprise, and thus was not an accomplice.

     In Fisher, this Court drew the distinction between Fisher’s first

trial, in which the jury was not instructed on accomplices or

accomplice corroboration, and Fisher’s retrial, in which the trial

court gave the pattern jury instructions on accomplice corroboration,

including the instruction that a witness is not an accomplice if his

participation in the crime was unknowing or coerced, and that no

corroboration would then be required. See 309 Ga. at 819 (2) (a); see

also Georgia Suggested Pattern Jury Instructions, Vol. II: Criminal

Cases, §§ 1.31.92, 1.31.94 (4th ed. 2020). We concluded that the

properly charged jury could rely upon the witness’ testimony that he

did not know Fisher was going to shoot the victim, that “he was

afraid and in shock” after seeing his friend killed, and that he drove

                                  8
Fisher away from the scene out of fear. See Fisher, 309 Ga at 819 (2)

(a). As a result, the jury was authorized to determine that the

witness was not an accomplice and his testimony did not need to be

corroborated. See id. Moreover, “[i]t was for the jury to determine

the credibility of the witnesses and to resolve any conflicts or

inconsistencies in the evidence.” (Citations and punctuation

omitted). Id. See also Kelly, 270 Ga. at 525 (2) (when witness

testified that he acted out of fear and coercion and did not know

defendant intended to murder victim, it was for jury to determine

whether witness was accomplice). Here, as in Fisher, a properly

charged jury could have determined from the evidence presented

that Reaux was not an accomplice and that corroboration of his

testimony was not necessary.

     Johnson argues that the trial court found that Reaux was an

accomplice in its order denying Johnson’s plea in bar, as well as

contending that this Court did likewise in Johnson III. But in its

order, the trial court made no such finding; rather, it initially

referred to Reaux as “Defendant’s alleged accomplice, Albert Reaux

                                 9
(the ‘Accomplice.’)” (Emphasis supplied.) And in Johnson III, in

determining whether the accomplice and corroboration charges

should have been given, we considered only whether there was slight

evidence presented at trial that was sufficient to warrant the charge,

a wholly different analysis from that required in this double

jeopardy context where we are determining whether the evidence

was sufficient for a properly instructed jury to convict. See Doyle,

307 Ga. at 612 (2) (a); see also Grier, 309 Ga. at 456 (2) (evidence at

trial authorized jury to find witness was not an accomplice

“notwithstanding that the trial judge in his capacity as a thirteenth

juror found otherwise.”).

     Despite some evidence to the contrary presented at Johnson’s

trial, a properly instructed jury could have found that Reaux was

not an accomplice, and corroboration of his testimony therefore was

not required. And under the Jackson due-process standard, viewing

the evidence in the light most favorable to the jury’s verdict, the

evidence presented at trial, particularly Reaux’s testimony, was

legally sufficient to support the jury’s verdicts as a matter of federal

                                  10
constitutional due process. For these reasons, we therefore affirm

the trial court’s denial of Johnson’s plea in bar.

     Judgment affirmed. All the Justices concur, except LaGrua, J.,
disqualified.




                                  11